 

 

May 4, 2006

 

 

Frank J. Cotroneo

11709 High Drive

Leawood, KS 62211

 

Dear Frank:

 

I am very happy to confirm Acxiom’s offer of a full-time Associate position in
the role of Chief Financial Officer (CFO). Your starting date of employment is
May 15, 2006.

 

The specific components of your compensation package are outlined below:

 

 

1.

Your base salary will be in the amount of $16,666.67 per pay period, which
computes to $400,000.00 annually. Paychecks are issued on the fifteenth and the
last working day of each month.

 

 

2.

Your annual cash incentive opportunity will be 65% of your base pay. Incentive
payments are calculated quarterly based on attainment of financial targets up to
the target incentive. You must be employed on the date of payout to receive
payment.

 

The following represents a breakdown of your compensation package:

 

 

Dollars

 

 

Base Salary

$400,000.00

 

Cash Incentive Opportunity

$260,000.00

 

(at 100% attainment)

 

 

 

Total Cash Compensation Opportunity

$660,000.00

 

(at 100% attainment)

 

 

 

3.

You will be eligible to participate in Acxiom’s benefits programs. Our benefits
offerings include health, life, vision, dental, 401(k), and stock purchase plan,
among others.

 

 

4.

You will receive an Executive Security Agreement and will be indemnified as
outlined in the standard company Indemnity Agreement. Both will be effective on
your start date of May 15, 2006.

 

 

5.

As part of your leadership role you are not limited to a fixed number of
vacation and personal paid days off. This provides you with the flexibility you
need as you strive to achieve a productive balance between your personal time
and business requirements. You should note, however, that because you do not
accrue paid days off, upon your termination you will not receive any
compensation for personal or vacation time.

 

 

6.

Subject to Acxiom Board of Directors approval, we are pleased to offer you
25,000 restricted stock units which vest over a four year period.

 

 

 


--------------------------------------------------------------------------------

 

 

 

Frank J. Cotroneo

Page 2 of 3

May 4, 2006

 

 

 

7.

Acxiom will assist you with your relocation from Leawood, KS to Little Rock, AR
per Acxiom’s relocation guidelines (see attached Relocation Summary, Attachment
A), and in accordance with the attached Agreement to Pay Relocation (Attachment
B). Total reimbursement by Acxiom will not occur until the Attachment B has been
executed and returned to Acxiom.

 

 

8.

In the event that you are terminated outside of a change of control, and without
“cause,” you will receive payment equal to 12 months base pay and the equivalent
of 24 months of COBRA coverage paid in a lump sum at the time of your
termination less applicable taxes and withholdings. In addition, you will
receive any earned bonuses for the fiscal year in which the termination takes
place less applicable taxes and withholdings. For the purposes of this letter,
the definition of “Cause” shall be identical to the definition outlined in
paragraph 1(a) of the Executive Security Agreement.

 

 

9.

Treatment of any and all equity compensation in the event of termination will be
governed by the standard Acxiom policies and procedures in effect at the time of
termination.

 

This offer is contingent upon verification of your references, a satisfactory
criminal background investigation, your passing a pre-employment drug screening
test, and presentation of evidence of your authorization to work in the United
States. You are required to take your drug screening test within 48 hours of
receipt of the New Hire Packet, which will be sent under separate cover. Once
you have received the New Hire Packet, you can access the Quest Diagnostics
website at www.questdiagnostics.com to locate a drug testing collection site
within 20 miles of you. If you cannot find a site, please contact Pembrooke
Occupational Health at 1-800-733-1676 (select “option 2” when prompted). When
calling in, be sure to identify yourself as a “prospective employee for Acxiom
Corporation, Customer Number 2461.” They will ask you for your name, address,
and a contact phone number. They will either locate a site for you while you are
on the phone or they may call you back with that information at a later time.
Please be sure to take the Forensic Drug Testing Custody and Control Form with
you to your appointment.

 

All forms necessary for your employment are included in the New Hire Packet,
which again, will be sent under separate cover. These forms should be completed
and returned in the envelope provided within 48 hours of receipt of this letter.
Failure to return the enclosed forms within the specified time frame may result
in a revised start date. Please refer to the New Hire Packet for additional
details pertaining to each form.

 

As federal law requires, you will need to present, upon employment, acceptable
forms of identification as proof of authorization to work in the United States.
A list of acceptable documents is included in the New Hire Packet. You will need
to bring these forms of identification with you on your first day. In the event
that you will require some form of sponsorship by our company in order to secure
work authorization, please contact Wendy Shirar at your earliest convenience, as
the sponsorship process can often take many weeks to complete. If you have any
other questions, please contact Wendy Shirar (Wendy.Shirar@acxiom.com or
501-342-0826) prior to your start date. You will also need to bring your social
security card to complete setup of your payroll information.

 

 

 

 


--------------------------------------------------------------------------------

 

 

Frank J. Cotroneo

Page 3 of 3

May 4, 2006

 

 

I am looking forward to your being a part of the Acxiom team. Please feel free
to contact me at 501-342-1302 if you have any questions.

 

Sincerely,

 

/s/ Charles D. Morgan

 

Charles D. Morgan

Acxiom Corporation

 

 

Enclosure:

Relocation at a Glance

 

 

Agreement to Pay Relocation

 

cc:

Tim McKenna (CWY0303-4)

 

 

Jeff Standridge (LIT0104)

 

 

Wendy Shirar (CWY0303-12)

 

 

Debbie Britton (CWY0303-01)

 

Judy Tipton (CWY0303-06)

 

 

 

 

 

 

 

 

 

 

 

 

 

NOTES: We assume that your employment with Acxiom would not cause you to violate
any contract or agreement that you have with any current or prior employer. If
these assumptions are incorrect, please notify Acxiom immediately. Your
employment with Acxiom is not intended to and should not induce or require you
to rely on, use, or disclose any confidential information or trade secrets of
any current or prior employer. If you do not believe this to be accurate, you
must also notify Acxiom immediately.

 

This letter is not intended to be and should not be considered an employment
agreement or a guarantee of future compensation of any amount.

 

 

 

 